134 Nev., Advance Opinion 84
                         IN THE SUPREME COURT OF THE STATE OF NEVADA

                  CLARK COUNTY SCHOOL DISTRICT,                        No. 73525
                  Appellant,
                  vs.
                                                                             PLED
                  LAS VEGAS REVIEW-JOURNAL,                                  OCT 2 5 2018
                  Respondent.                                                    LiThr01 A. BROWN
                                                                                      2PREVE.COUF

                                                                                        ritc
                             Appeal from a final order granting a petition for writ of
                  mandamus concerning a public records request. Eighth Judicial District
                  Court, Clark County; Timothy C. Williams, Judge.
                             Affirmed in part, reversed in part, and remanded.

                  Clark County School District, Office of General Counsel, and Adam D.
                  Honey and Carlos L. McDade, Clark County,
                  for Appellant.

                  McLetchie Shell LLC and Margaret A. McLetchie and Alina M. Shell, Las
                  Vegas,
                  for Respondent.




                  BEFORE THE COURT EN BANC.

                                                 OPINION

                  By the Court, GIBBONS, J.:
                             This appeal centers on Clark County School District (CCSD)
                  employee complaints alleging inappropriate behavior, including sexual
                  harassment, by an elected trustee. After the Office of Diversity and
                  Affirmative Action (ODAA) conducted an investigation into the trustee's
                  behavior, CCSD instituted the ODAA's recommended policies and restricted

SUPREME COURT
                  the trustee's access to employees and campuses. Respondent Las Vegas
        OF
     NEVADA


10) 1947A    en
                                                                                  t84n5
                Review-Journal (Review-Journal) began running stories detailing the
                 investigation and the complaints. The Review-Journal made a related
                 records request to which CCSD continually delayed its response.
                 Eventually, the Review-Journal filed a petition, and then an amended
                 petition, for a writ of mandamus under the Nevada Public Records Act,
                 requesting that the district court compel disclosure. The district court
                 granted the first petition and then asserted jurisdiction over the amended
                 petition as well. After holding a hearing on the amended petition and
                 viewing the withheld documents in-camera, the district court filed an order
                 granting the Review-Journal's amended writ petition and ordered
                 disclosure, allowing for limited redaction. CCSD argues that the district
                 court erred by ordering disclosure of CCSD's investigative materials and,
                 alternatively, directing CCSD to provide minimally redacted investigative
                 materials to the Review-Journal. We hold that the district court did not err
                 by ordering disclosure of the records, but adopt a two-part, burden shifting
                 test to determine the scope of redaction of names of persons identified in an
                 investigative report with nontrivial privacy claims, and remand for further
                 proceedings.
                                     FACTS AND PROCEDURAL HISTORY
                             CCSD officials met with Trustee Kevin Child in March of 2016
                 after allegations arose regarding his inappropriate behavior, including
                 allegations of sexual harassment. The behaviors included speaking to
                 students about suicide and other inappropriate matters, making suggestive
                 sexual comments and gestures towards employees, including teachers, and
                 engaging in disruptive, threatening, and inappropriate behavior at public
                 events. The ODAA subsequently launched an investigation. The resulting
                 ODAA recommendation states that Child's behavior resulted in what could

SUPREME COURT
                 be considered a hostile work environment under Title VII. The
         OF
      NEVADA


ft)) 1947A
                                                       2

                LTH
                                                                                         '
                 recommendation further concluded that the environment was one in which
                 Child's behavior goes unchecked. This is largely because most employees
                 are unwilling to confront him about his behavior and/or are reluctant to file
                 a formal complaint against him because he is perceived to be "The Boss."
                 Based on these findings, the ODAA recommended severely limiting Trustee
                 Child's access to district properties and employees. CCSD acted on these
                 recommendations on December 5, 2016, implementing strict guidelines for
                 future visits by Trustee Child and distributing those guidelines throughout
                 CCSD via email.
                             That same day, a Review-Journal reporter made an initial
                 document request. CCSD responded that it had received and was
                 processing the request. A few days later, CCSD responded that it could not
                 get the information requested within five days, as required by NRS
                 239.0107 of the Nevada Public Records Act (NPFtA); however, it would
                 hopefully have the information by December 16, 2016. CCSD then changed
                 that date to January 9, 2017, and then to January 13, 2017. On
                 January 26, 2017, the Review-Journal filed its first petition for writ relief
                 asking the district court to compel CCSD to produce the requested records.
                 CCSD eventually provided some records to the Review-Journal and, on
                 February 9, 2017, the Review-Journal featured one of many articles on
                 Trustee Child.
                             On February 10, 2017, the Review-Journal made an expanded,
                 amended records request pursuant to NRS 239.010 of the NPRA, based on
                 information learned from the first batch of disclosed records. The district
                 court held a hearing on the writ petition for the initial records request on
                 February 14, 2017. There, counsel for the Review-Journal stated that
                 CCSD had finally provided some records; nevertheless, the issue before the

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                         3

                                                               e:Lieitt
                court now was "the scope of redactions." Counsel for the Review-Journal
                argued that, although it recognized the names of victims and people that
                have come forward should be protected, CCSD went too far. CCSD had
                redacted the names of the administrators, principals, and supervisors
                addressing those complaints, and the names of schools. The district court
                granted the Review-Journal's first writ petition and ordered that "any
                names of students or support staff. . . be redacted and any direct victims
                alleging sexual harassment." The district court also set a status check for
                the second records request. The first order was filed February 22, 2017.
                            On February 17, 2017, CCSD sent a response to the Review-
                Journal regarding the amended February records request, where it asserted
                the same privileges addressed in the prior writ hearing In mid-March,
                CCSD provided the Review-Journal with a more extensive account of the
                types of document searches it was doing, the privileges they were asserting,
                and a more particularized privilege log. CCSD provided approximately 100
                pages of documents between February 3, 2017, and March 3, 2017, in
                response to the records requests. Most of the documents contained
                employee complaints about Trustee Child.
                            On May 9, 2017, the parties appeared before the district court
                for a hearing on the amended request. During the hearing, counsel for
                CCSD and the district court discussed "what further democratic principle is
                furthered" by the Review-Journal's request for all the documents leading
                up to the ODAA recommendation. CCSD argued that it had already
                provided the Review-Journal with the policy and recommendation, as well
                as many emails outlining the complaints against Child. Thus, it had
                complied with the principles encouraging disclosure. The district court
                recognized the important interest in preserving victims' privacy. The

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     4
                district court also reasoned that the overriding policy interest to be weighed
                was the fact that this matter involves the public actions of an elected
                official—a trustee—and CCSD's response to that elected official's actions.
                The district court then ordered CCSD to provide the court with a full
                privilege log of all responsive documents and an in-camera review of all the
                withheld records. On July 11, 2017, after reviewing the withheld
                documents in-camera and CCSD's submitted privilege log, the district court
                entered an order granting the writ of mandamus regarding the withheld
                records. That order is the subject of this appeal. CCSD specifically takes
                issue with disclosing documents that were part of the investigation leading
                up to the recommendation made by the ODAA. CCSD argues these
                documents are confidential by law, should be confidential on balance, or
                alternatively that additional redactions are necessary.
                                               DISCUSSION
                            NRS 239.010, the NPRA, provides "unless otherwise declared
                by law to be confidential, all public books and public records of a
                governmental entity must be open at all times during office hours to
                inspection by any person." Accordingly, the first relevant inquiry is whether
                CCSD's withheld documents are confidential by law. City of Reno v. Reno
                Gazette-Journal, 119 Nev. 55, 60, 63 P.3d 1147, 1149-50 (2003). "The
                Legislature has declared that the purpose of the NPRA is to further the
                democratic ideal of an accountable government by ensuring that public
                records are broadly accessible." Reno Newspapers, Inc. v. Gibbons, 127 Nev.
                873, 877-78, 266 P.3d 623, 626 (2011). In 2007, "the Legislature amended
                the NPRA to provide that its provisions must be liberally construed to
                maximize the public's right of access." Id. at 878, 266 P.3d at 626 (citing
                NRS 239.001 (2007)). Moreover, the Legislature ensured that a state entity

SUPREME COURT
                that wishes to "withhold records, bears the burden of proving, by a
        OF
     NEVADA


(0) I947A
                                                      5
                  preponderance of the evidence, that the records are confidential by law." Id.
                  (citing NRS 239.0113). "[I]n the absence of a statutory provision that
                  explicitly declares a record to be confidential, any limitations on disclosure
                  must be based upon a broad balancing of the interests involved." Id. at 880,
                  266 P.3d at 628 (emphasis added) (citations omitted). Further, "the state
                  entity bears the burden to prove that its interest in nondisclosure clearly
                  outweighs the public's interest in access." Id.
                              CCSD contends that by ordering disclosure of CCSD's
                  investigative materials, the district court: (1) erred under the Nevada
                  Public Records Act by stripping CCSD employees of the rights afforded
                  them by other confidentiality laws, both federal and administrative; and
                  (2) erred in limiting CCSD's ability to redact. More specifically, CCSD
                  argues that this court should reverse the district court order under:
                  (a) federal law and federal guidelines;' (b) CCSD regulations; (c) the
                  deliberative process privilege; (d) the Nevada Administrative Code (NAC); 2
                  and (e) the common law balancing test set forth in Donrey of Nevada, Inc.
                  v. Bradshaw, 106 Nev. 630, 635, 798 P.2d 144, 147 (1990).



                        1 CCSD   has failed to prove, by a preponderance of evidence, why its
                  investigative materials are confidential under federal law. However,
                  CCSD's arguments regarding federal law are relevant to the balancing of
                  interests discussed in the body of this opinion.

                        2 CCSD   argues that some of the investigative materials are "nonrecord
                  materials" under NAC 239.051. However, in Comstock Residents
                  Association v. Lyon County Board of Commissioners, we held that the NAG,
                  specifically NAG 239.051, does not limit the scope of the NPRA. 134 Nev.,
                  Adv. Op. 19, 414 P.3d 318,322 n.1 (2018) (holding that NAG 239.091 and
                  NAG 239.051 constitute "administrative regulations pertaining to local
                  records management programs, and do not determine the overall scope of
                  the NPRA . . . ."). Accordingly, this argument is without merit.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    ao                                         6
                                A district court's grant or denial of a petition for a writ of
                    mandamus seeking access to public records is generally reviewed for abuse
                    of discretion. Gibbons, 127 Nev. at 877, 266 P.3d at 626. However, where
                    "the petition entails questions of law, [this court] review [s] the district
                    court's decision de novo."    Id.   "[Q]uestions of statutory construction,
                    including the meaning and scope of a statute, are questions of law." Reno
                    Gazette-Journal, 119 Nev. at 58, 63 P.3d at 1148. CCSD raises a number of
                    arguments as to why the district court should not have ordered disclosure
                    of its investigative materials Insofar as CCSD's arguments center around
                    which guidelines, regulations, and administrative codes may declare certain
                    records to be confidential by law, we review this matter de novo. See id.
                    The withheld documents are not confidential by law
                                CCSD argues that its regulations are laws with legal effect
                    under NRS 386.350 and, under those regulations, the documents that the
                    district court ordered it to disclose are confidential by law. See NRS 386.350
                    ("Each board of trustees is hereby given such reasonable and necessary
                    powers, not conflicting with the Constitution and the laws of the State of
                    Nevada. . . ."). However, we have already indicated that such internal
                    regulations do not limit the NPRA. Quite recently, in Comstock Residents
                    Association u. Lyon County Board of Commissioners, 134 Nev., Adv. Op. 19,
                    414 P.3d 318, 322 (2018), we held that the NAC "do[es] not limit the reach
                    of the NPRA, but merely establish[es] regulations for good records
                    management practices of those local programs" Further, we emphasized
                    that, "[t]he best practices for local government record management and
                    what constitutes a public record for purposes of the NPRA are distinct, and
                    we are careful not to conflate them here." Id. Under the rationale set forth
                    in Comstock Residents Association, CCSD's regulations do not limit the

SUPREME COURT
                    scope of the NPRA. Rather, the regulations merely establish good records
       OF
    NEVADA


(0) 1947A .9401,9
                                                          7
                management practices for CCSD. Ascribing a force to such regulations that
                limits the NPRA would create an opportunity for government organizations
                to make an end-run around the NPRA by drafting internal regulations that
                render documents confidential by law. While the regulations undoubtedly
                play an essential role in CCSD's internal operations for sensitive
                harassment issues, we hold that they do not render the withheld documents
                confidential by law under the NPRA.
                The district court did not abuse its discretion when, after balancing the
                interests, it determined that the documents should not be withheld
                               " [I] n the absence of a statutory provision that explicitly declares
                a record to be confidential, any limitations on disclosure must be based upon
                a broad balancing of the interests involved, and the state entity bears the
                burden to prove that its interest in nondisclosure clearly outweighs the
                public's interest in access."      Gibbons, 127 Nev. at 880, 266 P.3d at 628
                (emphasis added) (citations omitted). As CCSD's remaining arguments
                regarding confidentiality implicate this balancing test, we review this
                portion of the order for an abuse of discretion. Id. at 877, 266 P.3d at 626;
                DR Partners v. Bd. of Cty. Comm'rs of Clark Cty., 116 Nev. 616, 621, 6 P.3d
                465, 468 (2000) ("Unless a statute provides an absolute privilege against
                disclosure, the burden of establishing the application of a privilege based
                upon confidentiality can only be satisfied pursuant to a balancing of
                interests . . . .").
                       Deliberative process privilege
                               CCSD argues that it is not required to disclose the withheld
                documents because the documents fall within the protections afforded
                under the deliberative process privilege. See DR Partners, 116 Nev. at 622,
                6 P.3d at 469 ("The deliberative process or 'executive' privilege is one of the
                traditional mechanisms that provide protection to the deliberative and
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                          8

                                                                                              ,d1
                   decision-making processes of the executive branch of government."). "It is
                   well settled that privileges, whether creatures of statute or the common law,
                   should be interpreted and applied narrowly." Id. at 621, 6 P.3d at 468.
                   Under the privilege, governmental entities may conceal public records only
                   if the entity can prove that the relevant public records were part of a
                   predecisional and deliberative process that led to a specific decision or
                   policy.   Id. at 623, 6 P.3d•at 469. The agency bears the burden of
                   establishing, with particularity, "the character of the decision, the
                   deliberative process involved, and the role played by the documents in the
                   course of that process." Id. at 623, 6 P.3d at 470 (internal quotation marks
                   and citation omitted).
                               CCSD argues that the withheld documents, which include the
                   investigative file leading up to the ODAA's recommendation, are subject to
                   the deliberative process privilege. However, the central purpose of the
                   privilege is "protecting the decision making processes of government
                   agencies." N.L.R.B. v. Sears, Roebuck & Co., 421 U.S. 132, 150 (1975)
                   (internal quotation marks and citation omitted). Thus, the deliberative
                   process privilege does not apply in situations where the government's
                   actions are in question, particularly where the records may reveal a
                   potential Title VII violation. E.g., Anderson v. Marion Cty. Sheriffs Dep't,
                   220 F.R.D. 555, 560 (S.D. Ind. 2004) ("If the plaintiffs cause of action is
                   directed at the government's intent, however, it makes no sense to permit
                   the government to use the privilege as a shield. For instance, it seems
                   rather obvious to us that the privilege has no place in a Title VII action or
                   in a constitutional claim for discrimination.") (quoting In re Subpoena Duces
                   Tecum Served on the Office of the Comptroller of the Currency,      145 F.3d
                   1422, 1424 (D.C. Cir. 1998)). "Moreover, the privilege 'should be invoked
SUPREME COURT
       OF
    NEVADA


(0) 1947A 44/049
                                                         9
                                                                     ;A l
                only in the context of communications designed to directly contribute to the
                formulation of important public policy?" Id. at 560-61 (emphasis in original)
                (quoting Soto v. City of Concord, 162 F.R.D. 603, 612 (N.D. Cal. 1995)). "To
                extend the deliberative process privilege to a recommendation as to a
                particular personnel matter extends it beyond its present form to protect
                from disclosure what would otherwise be evidence relevant to plaintiffs
                complaint of discrimination." Id. at 561 (quoting Waters v. U.S. Capitol
                Police Bd., 216 F.R.D. 153, 163 (D.D.C. 2003)).
                            Here, while one issue from the Child matter involves Child's
                behavior, an additional issue involves how CCSD handled the
                discrimination complaints and the investigation. To allow CCSD to invoke
                the deliberative process privilege to prevent disclosure of the investigative
                materials leading up to the ODAA decision would allow CCSD to shield
                itself from the Review-Journal's inquiry into how CCSD conducted that
                investigation. Allowing both disclosure, as well as redaction of victims'
                names, serves the competing purposes of Title VII. Doing so protects the
                confidentiality of the victims, while allowing inquiry into CCSD's response.
                Moreover, while Trustee Child is not technically an employee of CCSD, the
                policy imposes rules and restrictions on how other employees within the
                district interact with the trustee. Finally, Trustee Child's behavior, and
                CCSD's investigation into it, are not part of a deliberative process because
                there is no decision or policy CCSD is making that would invoke this
                privilege to begin with. Thus, the policy set forth by CCSD is not an
                "important public policy" but merely a "particular personnel matter" limited
                to a single individual under specific and isolated facts.     Id. at 560-61.
                Accordingly, we hold CCSD has failed to meet its burden to demonstrate
                why the deliberative process privilege applies and, therefore, the district
SUPREME COURT
         OF
      NEVADA


(1).1 1947A
                                                     10
                                                                                 I   I
                court did not abuse its discretion by refusing to apply the privilege to this
                matter.
                      Common law balancing test
                               CCSD has failed to demonstrate that the documents are
                confidential as a matter of law or fall within the deliberative process
                privilege. We must now determine whether the balancing test, as set forth
                in Gibbons, warrants nondisclosure. A government entity cannot meet its
                burden for preventing disclosure by "voicing non-particularized
                hypothetical concerns." DR Partners, 116 Nev. at 628, 6 P.3d at 472-73.
                               CCSD contends, and presents some evidence, that employees
                have expressed fear of being identified or retaliated against by Trustee
                Child. The Review-Journal counters that there is a great public interest in
                transparency here, particularly in light of the unique facts of this case,
                where the allegations pertain to a trustee accountable only to the voters,
                rather than CCSD management. In fact, as the Review-Journal points out,
                CCSD's purpose, to protect employees, is best served by transparency and
                any privacy interests can be satisfied by redaction. On balance, the Review-
                Journal's argument is more persuasive and, while CCSD does give some
                evidence of individuals' fears of retaliation, it fails to demonstrate why
                complete nondisclosure, rather than redaction, is the better solution.
                Accordingly, we hold that CCSD's argument here is unpersuasive and the
                district court did not abuse its discretion by refusing to permit CCSD to
                withhold the documents in their entirety. That part of the district court's
                order requiring CCSD to disclose the documents is affirmed.
                               Privacy interests and redaction in public record disclosure
                               CCSD argues that the district court should have allowed it to
                redact more information. In essence, CCSD's request to redact spans from

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       11

                          11
                withholding everything, because all facts are witness identifiers, to merely
                withholding names of all complainants and teacher witnesses.
                              The district court order reads:
                              Pursuant to the Court's February 23, 2017 Order, 131
                              CCSD may redact the names of direct victims of
                              sexual harassment or alleged sexual harassment,
                              students, and support staff. The Court will then
                              provide the documents to the Review-Journal.
                Further, the district court indicated that CCSD had not "proven by a
                preponderance of the evidence that any interest in nondisclosure outweighs
                the strong presumption in favor of public access." The district court, quoting
                Deseret News Publishing Co. v. Salt Lake County, 182 P.3d 372, 383 (Utah
                2008), then listed additional interests weighing against redaction.
                              In part, CCSD appears to be asking that this court adopt a test
                similar to that used in the district court's cited case,        Deseret News
                Publishing Co., 182 P.3d at 380; see also Cameranesi v. U.S. Dep't of Defense,
                856 F.3d 626, 637 (9th Cir. 2017). Nevada has not previously adopted a test
                that shifts the burden of proof onto the party seeking disclosure to show the
                interest in the information sought. We are inclined to do so now in cases in
                which the nontrivial personal privacy interest of a person named in an
                investigative report may warrant redaction.
                              The Cameranesi test is a two-part balancing test. It first
                requires the government to establish a "personal privacy interest stake to



                      3 The   referenced February order reads:
                              CCSD may not make any other redactions, and
                              must unredact the names of schools, all
                              administrative-level employees, including but not
                              limited to deans, principals, assistant principals,
                              program coordinatorsllsid, and teachers.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       12
                  ensure that disclosure implicates a personal privacy interest that is
                  nontrivial or. . . more than [I de minimis." Cameranesi, 856 F.3d at 637.
                  "Second, if the agency succeeds in showing that the privacy interest at stake
                  is nontrivial, the requester 'must show that the public interest sought to be
                  advanced is a significant one and that the information [sought] is likely to
                  advance that interest." Id.
                              While Cameranesi (and Deseret News, 182 P.3d at 380-82)
                  interpreted a statute providing an exception to disclosure of public records,
                  856 F.3d at 637-38, Nevada's common law provides a similar exception.
                  Nevada's common law recognizes the tort of invasion of privacy for
                  unreasonable intrusion upon the seclusion of another.         PETA v. Bobby
                  Berosini, Ltd., 111 Nev. 615, 629-36, 895 P.2d 1269, 1279-83 (1995),
                  overruled on other grounds by City of Las Vegas Downtown Redev. Agency
                  v. Hecht, 113 Nev. 644, 650, 940 P.2d 134, 138 (1997). The purpose of the
                  tort is to provide redress for intrusion into a person's reasonable expectation
                  of privacy, seclusion, or solitude. Id. The Legislature has also recognized
                  privacy interests in a laundry list of areas, NRS 239.010(1), including NRS
                  Chapter 603A, defining personal information (names, social security
                  numbers, etc.) in NRS 603A.040 that must be protected against disclosure
                  under NRS 603A.210. The list in NRS 239.010(1) also includes
                  confidentiality provisions in NRS 200.3771 and NRS 200.3772,
                  confidentiality for victims of sexual offenses. On that topic, the Legislature
                  declared, "The public has no overriding need to know the individual identity
                  of the victim of a sexual offense. . . ." NRS 200.337(5). Given Nevada's
                  established protection of personal privacy interests, we hold that Nevada's
                  common law protects personal privacy interests from unrestrained
                  disclosure under the NPRA, and we adopt the test in Cameranesi, 856 F.3d
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e•                                         13
                       at 637, to balance the public's right to information against nontrivial
                       personal privacy interests. This approach is a logical extension of Donrey
                       of Nevada, Inc. v. Bradshaw, 106 Nev. 630, 635, 798 P.2d 144, 147 (1990).
                       In Donrey, this court implicitly recognized that unless a statute expressly
                       creates an absolute privilege against public disclosure, limitations on
                       disclosure must be based upon balancing interests of nondisclosure against
                       the general policy of open government. 106 Nev. at 634-36, 798 P.2d at 146-
                       47. The Cameranesi balancing test facilitates a court's balancing of
                       nontrivial privacy interests against public disclosure. See Cameranesi, 856
                       F.3d at 637. For example, in this case, this test balances the nontrivial
                       privacy interests of teachers having their names publicly disclosed with
                       bringing attention to an issue with an elected public official within a public
                       school district. Thus, we believe the Cameranesi test provides a better way
                       to determine if a government entity should redact information in a public
                       records request.
                                   This test coheres with both NRS 239.0113 and Gibbons, 127
                       Nev. at 877-78, 266 P.3d at 625-26. It is merely a balancing test—in the
                       context of a government investigation—of individual nontrivial privacy
                       rights against the public's right to access public information.    Carlson v.
                       U.S. Postal Serv., 2017 WL 3581136, at *28 (N.D. Cal. Aug. 18, 2017). We
                       explained in Gibbons that NRS 239.0113 requires that the state bear the
                       burden of proving that records are confidential.   Gibbons, 127 Nev. at 878,
                       266 P.3d at 626. The Cameranesi test does that, but also gives the district
                       courts a framework to weigh the public's interest in disclosure, by shifting
                       the burden onto the public record petitioner, once the government has met
                       its burden. This ensures that the district courts are adequately weighing
                       the competing interests of privacy and government accountability.
SUPREME COURT
        OF
     NEVADA


101 1947A    c4iV,in                                         14
                                                   CONCLUSION
                                  Here, the district court only ordered that the names of direct
                    victims of sexual harassment or alleged sexual harassment, students, and
                    support staff may be redacted. Problematically, this list excludes teachers
                    or witnesses who may face stigma or backlash for coming forward or being
                    part of the investigation. The privacy interest of these persons should be
                    considered before disclosure of their names or other information that would
                    identify them. Accordingly, we reverse the redaction order of the district
                    court and remand for further proceedings consistent with this opinion.



                                                          Gibbons
                    We concur:




                    Pickering

                                da--t-tA             J.
                    Hardesty

                      C(AAct.- 96-1---
                    Parraguirre

                          "ektbatii
                    Stiglich




SUPREME COURT
        OF
     NEVADA
                                                           15
(0) 1947A    7009